OPINION OF THE COURT. POPE, J. (After stating the facts.) This is one of the fragments of a litigation which has been before this ■court in one form or another at almost every term, since 1904. The case at bar presents no features that have not been already fully considered and decided by this court. The power of the county commissioners to appoint Al-bright to the office of assessor was decided adversely to him. in Territory v. Albright, 78 Pac. 204, 12 N. M. 293. The eligibility of Sandoval to hold the office was decided favorably to Sandoval in the same case. The right of Sandoval, under these conditions, to recover the fees of the office, was settled in his favor, by the decision of this court in Sandoval v. Albright, No. 1190, 13 N. Mex. 64, decided January 13, 1908. The judgment is accordingly affirmed.